Citation Nr: 0817639	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-22 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to non-service-connected burial benefits and plot 
allowance.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1952.  The veteran died in December 2005.  The 
appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought on 
appeal.

In the appellant's July 2006 substantive appeal, she 
requested a Board hearing to be held at her local RO.  The 
hearing was originally scheduled for November 2006.  The 
appellant requested that the matter be rescheduled, which it 
was to August 2007.  Notice of the hearing was mailed to the 
address of record and was not returned as undeliverable.  The 
regularity of the mail is presumed.  The appellant failed to 
appear.  As such, the hearing request is deemed withdrawn.  
38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1. The veteran died in December 2005.

2. At the time of his death, the veteran was not receiving VA 
compensation or pension benefits.

3. There was no claim for compensation or pension pending at 
the time of the veteran's death.

4. The veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization 
and at VA expense to a specified place for the purpose of 
examination, treatment or care.

5.  While the deceased is a veteran of the Korean War, his 
body is not being held by a State or political subdivision of 
a State, there is a next of kin, and there is no indication 
that there are insufficient resources in the veteran's estate 
to cover burial and funeral expenses.  

6.  The veteran was not discharged from service due to a 
disability incurred in or aggravated by service, and he is 
not buried in a state or national cemetery.


CONCLUSION OF LAW

The criteria for entitlement to a non-service-connected 
burial allowance or plot or interment allowance have not been 
met.  38 U.S.C.A. §§ 2302, 2303, 5107 (West 2002); 38 C.F.R. 
§§ 3.1600, 3.1605 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, VCAA notice is not required because the claim 
is barred as a matter of law.  See Smith v. Gober, 14 Vet. 
App. 227, 230 (2000) (claim that a Federal statute provides 
for payment of interest on past-due benefits), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 
(2002).   

Analysis

Burial benefits

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  Where, as here, the 
veteran's death is not service-connected, entitlement is 
based upon the following conditions:

(1) At the time of death, the veteran was in receipt of 
pension or compensation (or but for the receipt of military 
retirement pay would have been in receipt of compensation); 
or

(2) The veteran has an original or reopened claim for either 
benefit pending at the time of the veteran's death, and

(i) In the case of an original claim there is sufficient 
evidence of record to have supported an award of compensation 
or pension effective prior to the date of the veteran's 
death, or

(ii) In the case of a reopened claim, there is sufficient 
prima facie evidence of record on the date of the veteran's 
death to indicate that the deceased would have been entitled 
to compensation or pension prior to the date of death; or

(3) The deceased was a veteran of any war or was discharged 
or released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State (or a political 
subdivision of a State) and the Secretary determines,

(i) That there is no next of kin or other person claiming the 
body of the deceased veteran, and

(ii) That there are not available sufficient resources in the 
veteran's estate to cover burial and funeral expenses; and

(4) The applicable further provisions of this section and §§ 
3.1601 through 3.1610.

38 C.F.R. § 3.1600(b); see 38 U.S.C.A. § 2302(a).

Alternatively, burial benefits may be paid if a person dies 
from non-service-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. § 
1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. 
§ 1701(4)) for hospital care under the authority of 38 
U.S.C.A. § 1703. 38 C.F.R. 
§ 3.1600(c).  If a veteran dies en route while traveling 
under proper prior authorization and at VA expense to or from 
a specified place for purpose of examination, treatment, or 
care, burial expenses will be allowed as though death had 
occurred while properly hospitalized by VA.  38 C.F.R. § 
3.1605(a).

When a veteran dies from non-service-connected causes, an 
amount not to exceed a certain amount may be paid as a plot 
or interment allowance.  Entitlement to a plot or interment 
allowance is subject to the following conditions:

(1) The deceased veteran is eligible for the burial allowance 
under 38 C.F.R. 
§ 3.1600(b) or (c); or

(2) The veteran served during a period of war and the 
conditions set forth in 
38 C.F.R. § 3.1604(d)(1)(ii)-(v) (relating to burial in a 
state veterans' cemetery) are met; or

(3) The veteran was discharged from the active military, 
naval or air service for a disability incurred or aggravated 
in line of duty (or at time of discharge, has such a 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability; the official service department record showing 
that the veteran was discharged or released from service for 
disability incurred in line of duty will be accepted for 
determining entitlement to the plot or interment allowance 
notwithstanding that VA has determined, in connection with a 
claim for monetary benefits, that the disability was not 
incurred in line of duty); and

(4) The veteran is not buried in a national cemetery or other 
cemetery under the jurisdiction of the United States; and

(5) The applicable further provisions of 38 C.F.R. § 3.1600 
and §§ 3.1601 through 3.1610.

38 C.F.R. § 3.1600(f); See 38 U.S.C.A. § 2303.

The record shows that the appellant submitted an application 
for burial benefits in January 2006.  VA Form 21-530 dated in 
January 2006 shows that she is claiming entitlement to burial 
benefits under 38 U.S.C.A. Chapter 23.  

The appellant does not contend that the veteran's death from 
respiratory failure due to metastatic renal cell carcinoma, 
severe chronic obstructive pulmonary disease, and 
myelodysplastic syndrome was related to his period of active 
duty service.  At the time of his death, the veteran was not 
receiving VA compensation or pension benefits.  38 C.F.R. § 
3.1600(b)(2).  Therefore, the Board will review the claim as 
a claim for non-service connected burial benefits and plot 
allowance.

The record shows that the veteran died at a private hospital, 
Palmetto Baptist Hospital in Columbia, South Carolina.  There 
is no evidence in the record that the veteran was being 
treated under VA authority or contract or that he was 
hospitalized through VA authority or contract.  38 C.F.R. §§ 
3.1600(c), 3.1605.  

The record shows that in March 1974 the veteran had filed a 
claim of entitlement to service connection for a concussion.  
The RO denied the claim in August 1974.  The veteran did not 
appeal and the decision became final.  38 C.F.R. §§ 20.302, 
20.1103.  There were no requests to reopen the claim.  

There is no indication in the record that the veteran's body 
was held by a State, or political subdivision of a State, 
that no next of kin or other person claimed the body, and 
that there were insufficient available resources to cover 
burial and funeral expenses.  The death certificate reflects 
he was taken to the Shives Funeral Home Crematorium.  The 
appellant has not indicated that the veteran was 
buried/cremated in a cemetery owned by a state or the Federal 
government.  In light of the foregoing, a burial allowance is 
not warranted under 38 C.F.R. § 3.1600(b)(1),(2) or (3).

The record shows, for reasons similar to those set out above, 
that the appellant is not entitled to a plot or interment 
allowance.  The requirements for eligibility for a burial 
allowance have not been met, and the veteran was not buried 
in a state or national cemetery.  As noted above, the 
appellant did not indicate in her application for burial 
benefits that the veteran was buried at a state owned- 
cemetery.  See 
38 C.F.R. §§ 3.1600(f)(1), (2), 3.1604(d)(1)(ii)-(iv).  
Rather, the certificate of death reflects a private funeral 
home.

Finally, the record shows that the veteran was not separated 
from service for a disability incurred or aggravated in line 
of duty.  In fact, the veteran's separation document (Form 
DD-214) reveals that the veteran received an Honorable 
separation and was transferred to a Reserve Component of the 
Army.  The law and regulations concerning burial benefits 
establish very specific eligibility requirements for such 
benefits.  The Board has no authority to act outside the 
constraints of the regulatory criteria that bind it in this 
case.  See 38 U.S.C.A. § 7104(c).  

Although the Board acknowledges the veteran's service and 
sacrifice for his country, and the appellant's loss, the 
Board must apply the law as it exists, and the Board is bound 
by the laws codified in Title 38 of the United States Code 
and Code of Federal Regulations, which govern dependent's 
benefits administered by the Secretary of VA.  See Owings v. 
Brown, 8 Vet. App. 17, 23 (1995) (the Board must apply "the 
law as it exists, and cannot 'extend . . . benefits out of 
sympathy for a particular [claimant]'", quoting Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992)).  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.


ORDER

Entitlement to non-service-connected burial benefits and plot 
allowance is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


